Appellate Case: 22-1161     Document: 010110756645       Date Filed: 10/21/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         October 21, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-1161
                                                (D.C. No. 1:18-CR-00104-CMA-GPG-1)
  HUENG YU WONG,                                               (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, BACHARACH and EID, Circuit Judges.
                    _________________________________

       Hueng Yu Wong pled guilty to two counts of conspiracy to manufacture and

 possess with intent to distribute one thousand or more marijuana plants. The district

 court granted the government’s request to vary downward from the advisory

 sentencing guidelines range of 120 to 121 months, and sentenced Mr. Wong to

 84 months in prison. Although his plea agreement contained a waiver of his

 appellate rights, he filed a notice of appeal. The government then filed a motion to

 enforce the appeal waiver.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1161      Document: 010110756645          Date Filed: 10/21/2022      Page: 2



        Mr. Wong’s counsel filed a response to the motion pursuant to Anders v.

 California, 386 U.S. 738 (1967), stating her belief that “[n]o non-frivolous legal

 arguments exist on which to challenge the validity or enforceability of the appeal

 waiver in Appellant’s plea agreement.” Resp. to Mot. at 9 (boldface omitted).

 Counsel also filed a motion to withdraw. We gave Mr. Wong the opportunity to file

 a pro se response to show why the appeal waiver should not be enforced. His

 response was initially due on September 29, 2022, and we sua sponte extended the

 deadline to October 11, 2022, but to date he has not filed a response.

        We will enforce an appeal waiver if (1) “the disputed appeal falls within” the

 waiver’s scope; (2) “the defendant knowingly and voluntarily waived his appellate

 rights”; and (3) enforcing the waiver would not “result in a miscarriage of justice.”

 United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc). The government

 argues that all three of these conditions are met in this case.

        Consistent with our obligation under Anders, we conducted an independent

 review of the proceedings. See 386 U.S. at 744. After doing so, we agree that it

 would be frivolous to oppose the government’s motion under Hahn. We therefore

 grant the government’s motion and dismiss the appeal. We also grant counsel’s

 motion to withdraw.


                                                Entered for the Court
                                                Per Curiam




                                               2